f

 

AO 245B (CASDRev. 02/18) Judgment in a Crirninal Case

UNITED STATES DISTRICT CoUF

 

`T CLERK. U.'S. §’%£§TR!CT COURT
SoUTHERN DISTRICT oF CALIFORNIA S°*-’ D'ST‘*_*““’ ‘?F €"*‘~»*FORN'A

HLE

 

utu 11¢018=

 

 

 

 

 

ny g - J_”-f“vF.-'.Purv
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_' (For Offenses Committed On or After November l, 1987)
JOSE ANTONIO GOMEZ-CUZME (3)
Case Number: l7CRl 656-DMS
Michael Burke CJA
Defendant’s Attomcy `
REGISTRATION No. 62280298 l
E - l
THE DEFENDANT: `
}!4_ pleaded guilty to count(s) l of the Superseding Inforrnation
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Count
Title & Section Nature of Offense Number§s[
21 USC 952, 960, 963 CONSP]RACY TO DISTR_IBUTE COCAINE INTENDED FOR lS
UNLAWFUL ll\/IPORTATION
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

m 'l`he defendant has been found not guilty on count(s)

 

b1 Count(s) In underlying lndictment are dismissed on the motion of the United States.

|X| Assessment : $100.00 ordered Waived.

JVTA Assessment*: $

|:] _
*Justice for Victims of Traffrcking Act of 2015, Pub. L. No. 114-22.
No fine [| Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances

October ll. 2018

Date of Imposition of Sentence

  

 

 

     

HON. DANA . SABRA

UNlTED STATES DISTRICT JUDGE

17CR1 65 6-DMS

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JOSE ANTONIO GOM]EZ-CUZME (3) Judgment - Page 2 of 2
CASE NUl\/[BER: l7CR1656-DMS

M_RIM

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
EIGHTY-SEVEN (87) MONTHS.

l:||j

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
l:| at A.M. on

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
|:| as notified by the United States Marshal.
L__l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l7CRl 656-DMS

